Order entered November 23, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-01335-CR
                                      No. 05-16-01357-CR

                     EX PARTE MICHAEL CHARLES MCDERMOTT

                     On Appeal from the 380th Judicial District Court
                                  Collin County, Texas
                  Trial Court Cause Nos. 380-80439-2015, 380-80437-2015

                                            ORDER
       We VACATE our order of November 18, 2016 setting scheduling in these appeals

because the appellate cause number for cause no. 05-16-01357-CR was incorrect on the order.

We issue this order to reset scheduling on these appeals.

       The Court is in receipt of appellant’s notices of appeal from the trial court’s orders

denying relief on his pretrial applications for writ of habeas corpus.   These are accelerated

appeals and are governed by Texas Rule of Appellate Procedure 31.

       We ORDER the trial court to prepare certifications of appellant’s right to appeal and to

file them within TEN DAYS of the date of this order. See TEX. R. APP. P. 25.2(a), (d);

Cortez v. State, 420 S.W.3d 803 (Tex. Crim. App. 2013).

       We ORDER the Collin County District Clerk to file the clerk’s records by

December 12, 2016. We ORDER that the clerk’s records contain copies of the indictments, the
documents related to the applications for writ of habeas corpus, the trial court’s orders, and the

trial court’s certifications of appellant’s right to appeal.

        We ORDER the court reporter to file, by December 12, 2016, either the reporter’s

record or written verification that no hearing was conducted.

         We ORDER appellant to file his brief by January 3, 2017. We ORDER the State

to file its brief by January 24, 2017. After the records and briefs have been filed, the Court

will notify the parties of the submission date and panel.

        We DIRECT the Clerk to send copies of this order to the Honorable Benjamin N. Smith,

Presiding Judge, 380th Judicial District Court; Karla Kimbrell, Official Court Reporter, 380th

Judicial District Court; Lynne Finley, Collin County District Clerk; and counsel for all parties.




                                                         /s/   LANA MYERS
                                                               JUSTICE